Being unable to concur in the interpretations of the statutes contained in the prevailing opinion, nor the reasons for the result reached, it seems incumbent upon me to briefly set forth my views.
I assent to the statement:
"The passage of that measure [40-Mill Limit Tax, Rem. 1933 Sup., § 11238-1] immediately presented an acute situation so far as the state's needs and its portion of the tax were concerned."
It does not seem, however, that the situation above mentioned warrants the straining of the powers of the state board of equalization under our taxation acts. *Page 381 
It is doubtless true, also, that the common school finances are in a deplorable condition, which is not for the court to rectify.
No one will dispute that the power of taxation is an attribute of sovereignty residing in the state alone, as decided in Stateex rel. King County v. State Tax Commission, 174 Wn. 668,26 P.2d 80; nor that it is a legislative power which may be conferred, within constitutional restrictions, by the legislature. The legislature may also delegate to certain instrumentalities the exercise of certain of the legislative powers; but such mandataries are positively controlled and limited by the legislation creating them and prescribing their powers and duties; and if they go beyond that and arrogate to themselves power not intended by the legislature, they act illegally.
Nearly all of the pertinent statutes are correctly set forth in the prevailing opinion, and need not be here repeated.
In construing the legislation involved herein, it is well to recall some elementary principles of statutory construction. Thus, it is well settled that statutes in pari materia will be read together and so as to produce as harmonious a system as possible, the presumption being that the new law was enacted with reference to former laws. White v. North Yakima, 87 Wn. 191,151 P. 645. This principle has been followed and reaffirmed in eight subsequent cases by this court, to and including Krueselv. Collin, 171 Wn. 200, 17 P.2d 854. See, also, State v.Herr, 151 Wn. 623, 276 P. 870.
Immediately after the decision by this court in Eldridge v.Bellingham, 106 Wn. 96, 179 P. 109, as mentioned by the majority, the legislature began to make new definitions of "valuation" and of "assessed *Page 382 
valuation," and in § 3, chapter 142, Laws of 1919, p. 392, provided that:
"Whenever any taxing district or the officers thereof shall, pursuant to any provision of law or of its charter or ordinances, levy any tax, the assessed value of the property of such taxing district shall be taken and considered as the taxable value upon which such levy shall be made." Rem. Rev. Stat., § 11228.
The taxation code enacted in 1925 (Laws of 1925, Ex. Ses., p. 227), Rem. Rev. Stat., § 11105 et seq., after defining taxing districts and including the state, in § 11107 defined "assessed value of property" as:
"The term `assessed value of property' as used in this act shall be held and construed to mean the aggregate valuation of the property subject to taxation by any taxing district asplaced on the last completed and balanced tax rolls of the countypreceding the date of any tax levy." (Italics mine.)
The words, "as placed on the last completed and balanced tax rolls of the county preceding the date of any tax levy," are repeated at least twice in subsequent sections.
The state tax commission and the state board of equalization, although composed of the same personnel, are two distinct agencies of the state. Each of them, however, is controlled by the laws that created them, as amended from time to time.
The forty-mill limit law and our present definitions of "taxing districts," "assessing," "assessed value," and "assessed value of the property," as defined in our present statutes, were not in effect at the time of the decision in State ex rel.Thompson v. Nichols, so extensively quoted and largely relied upon in the majority opinion. The forty-mill limit law imposes the positive mandate that the aggregate of all of the tax *Page 383 
levies, excepting those for the payment of certain indebtedness,
". . . shall not in any year exceed forty mills on the dollar of assessed valuation, which assessed valuation shall be fifty per cent of the true and fair value of any such property in money, . . ." (Italics mine.)
What the taxpayers and proponents of that law, who so overwhelmingly enacted it, clearly intended to be a definite and positive limitation and restriction upon all taxing agencies in the state, by this decision proves to be merely an enlargement of the power of the state board of equalization. The taxpayers certainly had the existing taxation laws in mind when proposing and voting for the forty-mill limit law.
What the state board did in 1933 was to reverse the process that had always been followed in, first equalizing the property valuations in the several counties for the purpose of making the levy for state purposes. Instead of making the levy for state purposes on "the last completed balanced tax rolls of the thirty-nine counties, next preceding the date of the statelevy," as provided in the taxation statutes, it arbitrarily first raised the ratio, as it decided, from about thirty-six per cent in Thurston county and, as it also determined, about forty-eight per cent in other counties, to what it conceived to be fifty per cent, all without actual inspection, and then made the five-mill levy upon those increased valuations. This was not classification and apportionment, but simply an increase, insolido, of assessed values in all counties. Such a result will develop into a complete elimination of the forty-mill limit act. It will be so easily evaded as to be wholly ineffectual.
This question is res integra here. It is not controlled by previous decisions under former legislation. *Page 384 
The judgment in this case should be reversed, and a judgment directed in favor of appellant.
For the foregoing reasons, I dissent.
GERAGHTY, J., concurs with HOLCOMB, J.